Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XING et al. (U.S. Pub No. 2020/0374884 A1) in view of Vaidya et al. (U.S. Pub No. 2020/0044792 A1) in further view of Kim et al. (U.S. Pub No. 2019/0280820 A1).


Claim 1. XING teaches a method, comprising: receiving a first downlink control information (DCI) associated with a downlink transmission at a user equipment (UE) from a base station (BS) in a wireless communication system [par 0101, In an embodiment of the present application, the network side configures a set of values for an information field in DCI corresponding to a first DCI format for a UE, where the set of values corresponding to the first DCI format indicates, a slot offset between any two of physical channels used by the UE when the DCI in the first DCI format is received to the UE]; the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI [par 0004, Specifically, the DCI contains two information fields, where one is for time domain resource assignment, and the other is the PDSCH-to-HARQ_feedback timing indicator]; when a second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission [par 0029, 0101, receiving downlink data from the network side based on the current value of the target information field in the DCI in the second DCI format, and then the network side sets a current value of a target information field in the generated DCI in a second DCI format based on the set of values after determining to send the DCI to the UE in the second DCI format], transmitting from the UE to the BS the HARQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ- ACK feedback of the downlink transmission that are provided in the second DCI [par 0019, UE to perform a Hybrid Automatic Repeat reQuest, HARQ, feedback to the network side based on the current value of the target information field in the DCI in the second DCI format].
 	Xing fail to show having a field value indicating that a timing of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI; the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission; the HARQ-ACK feedback of the downlink transmission associated with the first DCI is multiplexed in the HARQ-ACK TxOP with the timing provided in the second DCI.
 	In an analogous art Vaidya show having a field value indicating that a timing of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI; ; the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission [par 0131, the first wireless communications device, which is a UE device, transmits an Autonomous Uplink (AUL) HARQ Off Indicator to the second wireless communications device, which is a base station. In various embodiments, the AUL HARQ Off Indicator is a one bit value set to a value indicating that HARQ is disabled with respect to the first traffic flow, e.g., AUL HARQ Off Indicator=1 indicates HARQ is disabled with respect to the first traffic flow];
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.
JING and Park fail to show the HARQ-ACK feedback of the downlink transmission associated with the first DCI is multiplexed in the HARQ-ACK TxOP with the timing provided in the second DCI.
In an analogous art Kim show the HARQ-ACK feedback of the downlink transmission associated with the first DCI is multiplexed in the HARQ-ACK TxOP with the timing provided in the second DCI [claim 5,  timing information is no earlier than the time resource indicated by the first transmission timing information, based on the first time resource being earlier than the second time resource, and wherein feedback information for the data scheduled by the first DCI and feedback information for the data scheduled by the second DCI are multiplexed in the HARQ feedback information based on the time resource indicated by the first transmission timing information identical with the time resource indicated by the second transmission timing information]
Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Vaidya, and Kim because this provide a method and apparatus for transmitting and receiving feedback in a time division duplex (TDD) frame structure of a wireless communication system.



Claim 3. XING, Vaidya, and Kim illustrate the method of claim 1, XING and Kim fail to show further comprising: receiving a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show further comprising: receiving a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [par 0101, “No HARQ ACK/NAK” expected for the given TB(s) such that K is controlled by a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression’; ii) a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression in DL’ is used to indicate which HARQ process IDs are to be used for TB(s) received in DL direction which do not require HARQ feedback to sender]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.



Claim 4. XING, Kim, and Vaidya discloses the method of claim 1, XING and Kim fail to show further comprising: receiving a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show further comprising: receiving a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed [par 0101, “No HARQ ACK/NAK” expected for the given TB(s) such that K is controlled by a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression’; ii) a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression in DL’ is used to indicate which HARQ process IDs are to be used for TB(s) received in DL direction which do not require HARQ feedback to sender]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.


Claim 5. XING, Vaidya, and Kim provide the method of claim 1, XING and Kim fail to show wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [par 0096, the Autonomous Uplink—Uplink Control Information (AUL-UCI) that accompanies the Autonomous Uplink Physical Uplink Shared Channel (AUL PUSCH) indicates the disabling of UL HARQ feedback via a new parameter called ‘AUL HARQ Off Indicator” which serves the same purpose].
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.


Claim 6. XING, Vaidya, and Kim  create the method of claim 1, further comprising: generating HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission [Xing, par 0070, PUSCH is located, send the DCI in the second DCI format to the UE, and trigger the UE to perform a Hybrid Automatic Repeat reQuest, HARQ, feedback to the network side based on the current value of the target information field in the DCI in the second DCI format].

Claim 7. XING, Vaidya, and Kim  define the method of claim 6, XING and Kim fail to show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
 	In an analogous art Vaidya show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later [par 0250,  In some embodiments, the first wireless communications device stores information as to which AM PDUs have been transmitted with the NRAR indicator set to 1, and the first wireless communications device is controlled to refrain from monitoring to receive for ACK/NACK reports corresponding to those AM PDUs].
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.


Claim 8. XING describes a method, comprising: transmitting a first downlink control information (DCI) associated with a downlink transmission to a user equipment (UE) from a base station (BS) in a wireless communication system[par 0101, In an embodiment of the present application, the network side configures a set of values for an information field in DCI corresponding to a first DCI format for a UE, where the set of values corresponding to the first DCI format indicates, a slot offset between any two of physical channels used by the UE when the DCI in the first DCI format is received to the UE]; the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing of a HARQ-ACK feedback of the downlink transmission not provided in the first DCI[par 0004, Specifically, the DCI contains two information fields, where one is for time domain resource assignment, and the other is the PDSCH-to-HARQ_feedback timing indicator]; transmitting a second DCI indicating the timing and resource for the HARQ-ACK feedback of the downlink transmission associated with a HARQ-ACK transmission opportunity (TxOP) after the transmitting the first DCI associated with the downlink transmission[par 0029, 0101, receiving downlink data from the network side based on the current value of the target information field in the DCI in the second DCI format, and then the network side sets a current value of a target information field in the generated DCI in a second DCI format based on the set of values after determining to send the DCI to the UE in the second DCI format]; and receiving from the UE the HARQ feedback of the downlink transmission associated with the first DCI over the HARQ-ACK TxOP associated with the timing and resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI [par 0019, UE to perform a Hybrid Automatic Repeat reQuest, HARQ, feedback to the network side based on the current value of the target information field in the DCI in the second DCI format].
 	Xing fail to show field having a field value indicating that a timing of a HARQ-ACK feedback of the downlink transmission not provided in the first DCI the field value indicating a value not applicable for indicating the timing of the HARQ-ACK feedback of the downlink transmission:
 	In an analogous art Vaidya show field having a field value indicating that a timing of a HARQ-ACK feedback of the downlink transmission not provided in the first DCI the field value indicating a value not applicable for indicating the timing of the HARQ-ACK feedback of the downlink transmission [par 0131, the first wireless communications device, which is a UE device, transmits an Autonomous Uplink (AUL) HARQ Off Indicator to the second wireless communications device, which is a base station. In various embodiments, the AUL HARQ Off Indicator is a one bit value set to a value indicating that HARQ is disabled with respect to the first traffic flow, e.g., AUL HARQ Off Indicator=1 indicates HARQ is disabled with respect to the first traffic flow];
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.
 	XING and Vaidya fail to show wherein the HARQ-ACK feedback of the downlink transmission associated with the first DCI is multiplexed over in the HARQ-ACK TxOP with the timing provided in the second DCI.
 	In an analogous art Kim show wherein the HARQ-ACK feedback of the downlink transmission associated with the first DCI is multiplexed over in the HARQ-ACK TxOP with the timing provided in the second DCI[claim 5,  timing information is no earlier than the time resource indicated by the first transmission timing information, based on the first time resource being earlier than the second time resource, and wherein feedback information for the data scheduled by the first DCI and feedback information for the data scheduled by the second DCI are multiplexed in the HARQ feedback information based on the time resource indicated by the first transmission timing information identical with the time resource indicated by the second transmission timing information]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Vaidya, and Kim because this provide a method and apparatus for transmitting and receiving feedback in a time division duplex (TDD) frame structure of a wireless communication system.

Claim 10. XING, Vaidya, and Kim illustrate the method of claim 8, XING and Kim fail to show further comprising: transmitting a configuration specifying that the field value indicates that the HARQ- ACK feedback of the downlink transmission is postponed.
 	In an analogous Vaidya show further comprising: transmitting a configuration specifying that the field value indicates that the HARQ- ACK feedback of the downlink transmission is postponed [par 0101, “No HARQ ACK/NAK” expected for the given TB(s) such that K is controlled by a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression’; ii) a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression in DL’ is used to indicate which HARQ process IDs are to be used for TB(s) received in DL direction which do not require HARQ feedback to sender]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.



Claim 11. XING, Kim, and Vaidya demonstrate the method of claim 8, Xing and Kim fail to show further comprising: transmitting a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show further comprising: transmitting a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed[par 0101, “No HARQ ACK/NAK” expected for the given TB(s) such that K is controlled by a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression’; ii) a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression in DL’ is used to indicate which HARQ process IDs are to be used for TB(s) received in DL direction which do not require HARQ feedback to sender]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.


Claim 12. XING, Kim, and Vaidya create the method of claim 8, XING and Kim fail to show wherein the field vale is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show wherein the field vale is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [par 0096, the Autonomous Uplink—Uplink Control Information (AUL-UCI) that accompanies the Autonomous Uplink Physical Uplink Shared Channel (AUL PUSCH) indicates the disabling of UL HARQ feedback via a new parameter called ‘AUL HARQ Off Indicator” which serves the same purpose].
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.


Claim 14, XING reveal a user equipment (UE), comprising circuitry configured to: receive a first downlink control information (DCI) associated with a downlink transmission from a base station (BS) in a wireless communication system[par 0101, In an embodiment of the present application, the network side configures a set of values for an information field in DCI corresponding to a first DCI format for a UE, where the set of values corresponding to the first DCI format indicates, a slot offset between any two of physical channels used by the UE when the DCI in the first DCI format is received to the UE], the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to- HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI[par 0004, Specifically, the DCI contains two information fields, where one is for time domain resource assignment, and the other is the PDSCH-to-HARQ_feedback timing indicator]; when a second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission[par 0029, 0101, receiving downlink data from the network side based on the current value of the target information field in the DCI in the second DCI format, and then the network side sets a current value of a target information field in the generated DCI in a second DCI format based on the set of values after determining to send the DCI to the UE in the second DCI format]; transmit to the BS the HAROQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TXOP) with the timing and-resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI[par 0019, UE to perform a Hybrid Automatic Repeat reQuest, HARQ, feedback to the network side based on the current value of the target information field in the DCI in the second DCI format].
 	Xing fail to show disclose the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission;
 	In an analogous art Vaidya show disclose the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission[par 0131, the first wireless communications device, which is a UE device, transmits an Autonomous Uplink (AUL) HARQ Off Indicator to the second wireless communications device, which is a base station. In various embodiments, the AUL HARQ Off Indicator is a one bit value set to a value indicating that HARQ is disabled with respect to the first traffic flow, e.g., AUL HARQ Off Indicator=1 indicates HARQ is disabled with respect to the first traffic flow];
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows
 	Xing and Vaidya fail to show wherein the HARQ-ACK feedback of the downlink transmission associated with the first DCI multiplexed in the HARQ-ACK TxOP with timing provided in the second.
 	In an analogous art Kim show wherein the HARQ-ACK feedback of the downlink transmission associated with the first DCI multiplexed in the HARQ-ACK TxOP with timing provided in the second[claim 5,  timing information is no earlier than the time resource indicated by the first transmission timing information, based on the first time resource being earlier than the second time resource, and wherein feedback information for the data scheduled by the first DCI and feedback information for the data scheduled by the second DCI are multiplexed in the HARQ feedback information based on the time resource indicated by the first transmission timing information identical with the time resource indicated by the second transmission timing information]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Vaidya, and Kim because this provide a method and apparatus for transmitting and receiving feedback in a time division duplex (TDD) frame structure of a wireless communication system.


Claim 16. XING, Vaidya, and Kim disclose the UE of claim 14, XING and Kim fail to show wherein the circuitry is further configured to: receive a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show wherein the circuitry is further configured to: receive a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed par 0101, “No HARQ ACK/NAK” expected for the given TB(s) such that K is controlled by a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression’; ii) a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression in DL’ is used to indicate which HARQ process IDs are to be used for TB(s) received in DL direction which do not require HARQ feedback to sender]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.



Claim 17. XING, Kim, and Vaidya the UE of claim 14, XING and Kim fail to show wherein the circuitry is further configured to: receive a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show wherein the circuitry is further configured to: receive a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed[par 0101, “No HARQ ACK/NAK” expected for the given TB(s) such that K is controlled by a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression’; ii) a new 4-bit RRC IE ‘HARQ Process ID for HARQ Suppression in DL’ is used to indicate which HARQ process IDs are to be used for TB(s) received in DL direction which do not require HARQ feedback to sender]
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.


Claim 18. XING, Kim, and Vaidya reveal the UE of claim 14, XING and Kim fail to show wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed.
 	In an analogous art Vaidya show wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed[par 0096, the Autonomous Uplink—Uplink Control Information (AUL-UCI) that accompanies the Autonomous Uplink Physical Uplink Shared Channel (AUL PUSCH) indicates the disabling of UL HARQ feedback via a new parameter called ‘AUL HARQ Off Indicator” which serves the same purpose].
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.

Claim 19. XING, Kim, and Vaidya  disclose the UE of claim 14, wherein the circuitry is further configured to: generate HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission[Xing, par 0070, PUSCH is located, send the DCI in the second DCI format to the UE, and trigger the UE to perform a Hybrid Automatic Repeat reQuest, HARQ, feedback to the network side based on the current value of the target information field in the DCI in the second DCI format].


Claim 20. of XING, Kim, and Vaidya display the UE of claim 19, XING and Kim fail to show wherein the circuitry is further configured to: the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later. 
 	In an analogous art Vaidya show wherein the circuitry is further configured to: the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later[par 0250,  In some embodiments, the first wireless communications device stores information as to which AM PDUs have been transmitted with the NRAR indicator set to 1, and the first wireless communications device is controlled to refrain from monitoring to receive for ACK/NACK reports corresponding to those AM PDUs].
 	Before the effective filing date it would have been obvious to one of ordinary skill art to combine the teachings of XING, Kim, and Vaidya because provides methods and apparatus for disabling radio link control (RLC) and/or Hybrid Automatic Repeat Request (HARQ) for flows supporting an end to end acknowledgment, e.g., TCP packet flows.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468